IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41463
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN JOSE RAMIREZ-CASTILLO,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-268-1
                       - - - - - - - - - -
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Juan Jose Ramirez-Castillo (“Ramirez”) appeals his sentence

for illegal reentry into the United States after deportation.

8 U.S.C. § 1326(a), (b).    He argues that the district court

failed to comply with FED. R. CRIM. P. 32(c)(3)(A) at the

sentencing hearing.   Rule 32(c)(3)(A) provides that before

imposing sentence, the court must verify that the defendant and

defendant’s counsel have read and discussed the PSR.    Ramirez


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41463
                               -2-

concedes that his argument is foreclosed by this court’s

precedent and states that it is raised here solely to preserve

the issue for Supreme Court review.

     Although the district court in this case may have erred in

not verifying that Ramirez and his attorney had read and

discussed the PSR, Ramirez does not allege prejudice or that he

did not read the PSR and discuss it with his attorney.   Nor did

he raise this issue at the sentencing hearing.   Under United

States v. Esparza-Gonzalez, 268 F.3d 272, 274 (5th Cir. 2001),

cert. denied, 122 S. Ct. 1547 (2002), there was no plain error.

     AFFIRMED.